PER CURIAM.
This is an appeal from a final judgment of divorce rendered by the trial court approximately two years after the death of the husband-party plaintiff.
The peculiar set of circumstances in this case are set out in the opinion of this Court involving the same parties found as Taylor v. Wells, 265 So.2d 402 (Fla.App. 1st, 1972). The order appealed herein was rendered by the trial court subsequent to the further proceedings mandated by this Court in Taylor v. Wells, supra.
After taking additional testimony from the present parties to this suit, the trial court entered its final judgment of dissolution of marriage. It appears to us that the trial court, although burdened by our mandate in Taylor v. Wells, supra, reached the decision which worked manifest justice to all parties involved. This was the purpose of both this Court’s and the trial court’s decision.
*429The defendant filed a motion for attorney’s fee on June 20, 1973, which was 12 days after the final judgment.
All motions for attorney’s fees are denied.
The judgment appealed is therefore affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.